          Exhibit 14




Case 5:20-hc-02088-FL Document 1-15 Filed 05/26/20 Page 1 of 8
                                Declaration of George B. Riddick

        1.      I am currently incarcerated at the Butner FCI II (“FCI Butner Medium II”) at FCC

 Butner, in building L and housing unit LA. There are three buildings at FCI Butner Medium II:

 L, M, and O buildings. My Bureau of Prisons ( “ B O P ” ) Register Number is 72403-053. It

 houses people who are medical care level 3, have mental health needs, and individuals that

 require narcotic medication. FCI Butner Medium II houses about 1500 people total.

       2.        I will turn 52 years old on June 14, 2020.

       3.        I have been in custody for over 15 years. I am currently serving a 15-year to life

sentence for second-degree murder while armed, possession of a firearm during the commission

of a crime, and carrying a pistol without a license. In the last 15 years, I have only had one

disciplinary infraction in 2012 for being unsanitary or untidy.

       4.        On or around December 2010, BOP transferred me to FMC Butner for chemo

and radiation treatment. I am in remission for lymphoma. I am assigned a medical care level 3.

       5.        I have asthma and sleep apnea. I use a CPAP machine.

       6.        I have diabetes. I depend on insulin and receive medications for my diabetes.

       7.        I also have high cholesterol. I take Rosuvastatin for my high cholesterol, but it

has not decreased my amount of cholesterol. I am 5’6” and weigh 305 pounds.

       8.        I was born with childhood arthritis and I used a cane due to my condition.

However, BOP took my cane away last year.

       9.        On February 25, 2019, I had a right cornea transplant. BOP has failed to arrange

for removal of my stitches as scheduled in February 2020. My eye is swollen and I am worried I

will go blind. I take an immunosuppressant to help prevent rejection of my transplant graft.

       10.       I am housed in an open population celled unit of about 120 men. The unit is


                                                 1

            Case 5:20-hc-02088-FL Document 1-15 Filed 05/26/20 Page 2 of 8
divided into two tiers of about 60 prisoners each. Each tier is shaped like a horseshoe. All 12

units at FCI Butner Medium II have two tiers of about 60 prisoners on each tier.

        11.      My unit and the other units at FCI Butner Medium II have been under a COVID-

19 related lockdown since April 1, 2020. The BOP initially told the prisoners that it expected to

lift the lockdown on April 15, 2020, but told us it was extended to May 18, 2020. As a result, we

have limited time out of their cells of three hours a week. During lockdown, the BOP allows 30

prisoners at any given time out for an hour of recreation on Mondays, Wednesdays, and Fridays.

During recreation, we can use the phone, shower, email, wash our clothing, and/or watch

television. The facility lets us out for recreation in about four shifts, one side of a tier at a time.

It is my understanding that this is the practice for all the 12 housing units at FCI Butner Medium

II.

        12.      The unit above me, LC, went on a strike on May 13, 2020. It is my

understanding that the LC unit went on strike because of the conditions here due to the

coronavirus and the lockdown. I know this because an officer told me. I do not know yet their

specific demands. I was told that everyone on the LC unit have lost all their privileges because

the unit went on strike.

        13.     Although we are on a lockdown, the facility recently admitted a new person to my

unit on May 12, 2020. BOP transferred this person from a low security facility. I do not know if

the person was transferred from FCI Butner Low or from another low security facility in the

BOP.

        14.      We live in cells with metal doors. My cell is about 8’ x 6’. There are about 60

cells in my housing unit, one right next to the other on two tiers. Most cells house two people,

though they range from one to four people. Most cells that house three people has one bunk bed


                                                   2

          Case 5:20-hc-02088-FL Document 1-15 Filed 05/26/20 Page 3 of 8
and then has a walkway to another cell with a hospital bed. This set up is for people who use

wheelchairs. Most cells that house four people are 8’ x 8’ and have 2 bunk beds. We each have

a toilet and a sink in our cells. There is not a second toilet or sink in the cells with three men. I

believe that the 12 total housing units at FCI Butner Medium II are set up this way except for the

C and D units in each building. All the cells in the C and D units house four people. I know this

because my job was to clean up blood on different units over the last six months before the

lockdown. I do not have a cellmate, but most prisoners on my unit do. The bunk beds are about

two feet apart, and are configured in an L shape. It is my understanding that this is generally the

layout of all 12 units in Butner Medium II.

       15.         All approximately 120 people in the housing unit share about 12 total showers, 6

on each two tiers. The showers are about 3’ or 4’ from each other. People are in very close

contact in the bathrooms. This is a different layout than at the FMC Butner, where I was housed

previously, which has a shower in each cell as well as a toilet in each cell.

       16.         BOP provides hotel soap once a week upon request or prisoners purchase it at

commissary. There used to be hand sanitizer in commissary before the crisis, but now it is not

available. Prisoners on my unit have access to disinfectant spray upon request to clean their cell

or other surfaces. But these products are not readily available and the disinfectant spray does not

contain alcohol.

       17.         Meals are brought to the housing unit on a cart three times a day. BOP staff or

other prisoners bring all our meals to our cells. This is because of the lockdown. BOP staff or

other prisoners pick up our trays when we are done with our meals.

       18.         Medication is distributed three times a day. BOP staff bring the medication to

our cells. I self-carry my medications except for my insulin. My insulin is brought to my cell


                                                   3

          Case 5:20-hc-02088-FL Document 1-15 Filed 05/26/20 Page 4 of 8
once a day by staff, and I self-administer it.

       19.         There are six phones for the housing unit, three on each side. We cannot social

distance when we use them. They are about 2 feet apart. People line up to use the phones. The

lines can be long. We wait about 5-20 minutes in the line. There is no social distancing in the

phone lines. The prisoner who is using the phone has to clean the phone in between use if they

wish. Prisoners are assigned to clean the phone in between recreation times. We can bring rags

or socks to wipe the phone or cover it, but we do not have supplies readily available to disinfect

the phone before or after using it.

       20.         There are five computers in a common area for use by the men in the housing

unit. Three of them are on one side of the area, with about 2 feet between them. There are two

computers next to each other on the other side of the common area, with about 4-5 feet between

them. Four computers are used for email. The fifth is used for legal work. The computers are

pretty much always in use when we are out on recreation time. People wait around, close to each

other, outside the common areas while they wait to get on the computer. I haven’t seen the

computers get cleaned or disinfected in between use, but prisoners clean them in between

recreation time.

       21.         BOP gave us masks. I was given three cloth masks and one blue surgical mask.

The cloth masks were made by UNICOR prisoner employees. The cloth masks feel like tee shirt

material. Most staff wear their masks.

       22.         At least half of the people in my housing unit are elderly and/or have serious

medical conditions. There are about 4 men over 75 years old on my unit. The older people are

on my bottom tier. I believe all 12 units at FCI Butner Medium II also house people who are

elderly and/or have serious medical or mental health conditions.


                                                   4

          Case 5:20-hc-02088-FL Document 1-15 Filed 05/26/20 Page 5 of 8
       23.      If a person in the housing unit gets sick, they must request sick call in order to get

their temperature taken. They have to pay $2 for the sick call. If their temperature is high

enough, they are taken off the unit and placed in the Special Housing Unit or SHU. The SHU is

not a medical isolation unit. I know one person on my unit was put in the SHU because he had the

flu. This occurred before the lockdown. He is now back on my unit.

        24.      People who need treatment at the FMC Butner can no longer go there until the

 lockdown is lifted. I heard that 6 or 7 people total died from the FCC Butner since the crisis

 began. I heard from staff that over 200 people are infected with the coronavirus at FCC Butner.

        25.     There has been no widespread testing for coronavirus in my housing unit. In

 April, BOP was conducting some tests at the other FCC Butner facilities, but officers told me

 that they have not done any testing at FCI Butner Medium II. I think the reason is because no

 officers have tested positive yet, but I do not know for sure. I have not been tested for COVID-

 19. BOP staff have not taken my temperature or verbally screened me for the virus. I don’t know

 of a single person in my housing unit or the entire facility who has been tested for the

 coronavirus.

        26.     No individuals in my housing unit have jobs with UNICOR, but the MA and MC

 unit is for all UNICOR employees and prisoners working under the Prison Industry

 Enhancement Certification Program. BOP moved all these employees to these units to avoid

 the unit from a lockdown and to allow these individuals to continue to work. No one at FCI

 Butner Medium II goes to another facility in the complex to work. On my unit, we have orderlies

 and two men who work in the kitchen. The two men that work in the kitchen leave our unit

 every day for work. They also go to other units to drop off meals. The kitchen prisoner staff

 work with people from other housing units. I know this because they tell me about their



                                                  5

         Case 5:20-hc-02088-FL Document 1-15 Filed 05/26/20 Page 6 of 8
conversations with people from other units that they work with.

        27.     Correctional officers and other staff move between units. I know this because I

see them come to my unit and they tell me where they were working before. Last week, an

officer that was on my unit told me that he was responsible for watching three prisoners who

have COVID-19 in their respective hospital rooms at Duke hospital.

        28.     I do not recall ever being told that there is an emergency grievance process and I

am not aware of one.

        29.     I’m not aware of anyone who have been released due to their medical condition.

        30.     I can live at my mother’s home, Monica Cordero, in Clinton, MD if I am released

to home confinement. I could also live in my father’s home with my niece, who currently resides

there. I would be able to self-isolate in the house 14 days and I would have access to medical

care if I needed it.

        31.     I filed this lawsuit to make FCC Butner change its policies and practices relating

to the protection of the people in its custody from the risk from COVID-19. I am committed to

trying to make that happen. I understand that being a class representative in this lawsuit means

I will have to make decisions not just in my own interest, but also in the interest of the other

people in the class, and I accept that responsibility.

I, Lyndsay Niles, certify that I reviewed the information contained in this declaration with Mr.

Riddick by telephone on May 13, 2020, and that he certified under penalty of perjury that the

information contained in this declaration was true and correct to the best of his knowledge.




                                                 6

         Case 5:20-hc-02088-FL Document 1-15 Filed 05/26/20 Page 7 of 8
/s/ Lyndsay Niles
Lyndsay Niles
WASHINGTON LAWYERS’ COMMITTEE
FOR CIVIL RIGHTS & URBAN AFFAIRS
700 14th Street NW, Suite 400
Washington, DC 20005
Tel.: (202) 319-1000 ext. 134
lyndsay_niles@washlaw.org




                                      7

        Case 5:20-hc-02088-FL Document 1-15 Filed 05/26/20 Page 8 of 8
